Title: To George Washington from Samuel Ogden, 31 December 1782
From: Ogden, Samuel
To: Washington, George


                        
                            Sir
                            Booneton Decr 31st 1782
                        
                        I have the honor to enclose you by Mr Chief Justice Morris a Letter, I this Morning received from Mr Reade.
                        This is the first, and only Letter I have received from my Brother since I had the pleasure of seeing Him; I
                            could have wished he had been more explicit therein.
                        That of the 13th Instant of which He enclosed the Copy, has not come to hand, perhaps it may have reached You.
                        Should you wish me to return any answer to my Brother, I shall be happy to receive an intimation from you, as
                            to the purport thereof. With much Esteem I am Your Excellencys most Obedient Servant
                        
                            Samll; Ogden
                        
                     Enclosure
                                                
                            
                                My Dear Brother
                                New York 3d Decr 1782
                            
                            As You informed Me that if I wish’d to see You again, You had no Doubt but You would procure another
                                Permission for the Interview, I have therefore now to propose to You, that we should again meet as soon after the 10th
                                of this month as possible on the same business.
                            I beg You will not postpone it as the frosty Season advances, and My Health is not Equal to encountering
                                much Cold, As soon as You inform Me You have obtained the permission & fix the time, I will get a Flag
                                & meet You.
                            Our Father & all Your Friends are well & join Me in Regards &c. I am Your’s
                                &c.
                            (Copy)
                            
                                Isaac Ogden 
                            
                        
                        
                     Enclosure
                                                
                            
                                My Dear Brother,
                                New York Decr 23d 1782
                            
                            I have taken this opportunity by Mr Reade who I am told is going with a Flag to send You a Copy of a
                                Letter I wrote You on the third Instant which I suppose from my not hearing from You has miscarried.
                            As the Season is now far advanced and it will be impossible to go up the North River with a Flag much
                                longer, I submit to You whether some other place should not be appointed for our Interview, I would propose that it
                                should be at Tom Browns House at Bergen, or where else You may chuse.
                            It is with great Satisfaction I told You that Our Father is very well, & that all our Family join
                                Me in Regards to You &c. &c. I am most Affectly Your’s 
                            
                                Isaac Ogden
                            
                        
                        
                    